PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
d'Entremont et al.
Application No. 15/692,731
Filed: 31 Aug 2017
For: SUPPORT SYSTEM AND APPARATUS FOR RAPID ASSEMBLY OF COMPONENTS AND INFRASTRUCTURES WITH 

:
:
:	DECISION ON PETITION
:            TO MAKE SPECIAL UNDER
:            37 CFR 1.102(c)(1)
:
INTEGRATED ELECTRONICS, POWER
AND OTHER INSTRUMENTALITIES


This is a decision on the petition under 37 CFR 1.102(c)(1), filed September 14, 2021, to make the above-identified application special based on applicant’s age as set forth in MPEP § 708.02, Section II.

There is no indication that the petition is signed by a registered patent attorney or patent agent of record.  However, in accordance with 37 CFR 1.34, the signature of Raymond Van Dyke appearing on the correspondence shall constitute a representation to the United States Patent and Trademark Office that he/she is authorized to represent the particular party on whose behalf he/she acts.

The petition is GRANTED.

A grantable petition to make an application special under 37 CFR 1.102(c)(1) and MPEP § 708.02, Section II: Applicant’s Age, must be accompanied by evidence showing that the applicant is 65 years of age, or more, such as applicant’s statement or a statement from a registered practitioner that he or she has evidence that the applicant is 65 years of age or older.  No fee is required.

The instant petition includes a statement from a registered practitioner that he or she has evidence that a joint inventor is 65 years of age or older.  Accordingly, the above-identified application has been accorded “special” status.

Telephone inquiries concerning this decision should be directed to Jamice Brantley at 571-272-3814.




/JAMICE T BRANTLEY/PARASP, OPET